Appeal from an order denying the motion of the United States Veterans’ Administration to vacate a resettled order directing that the fee of the referee who examined the accounts of the committee of the incompetent veteran be paid by the estate. The Veterans’ Administration contends that the estate amounts to less than $5,000 and that the referee’s fee should be paid by the city of New York. Order affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.